Citation Nr: 0124448	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran, who served on active duty from January 1978 to 
June 1995, died in April 2000.  The appellant is claiming 
benefits as the veteran's widow.  

In rating actions of 1996 and 1997, service connection was 
established for pain and limitation of motion of the lumbar 
spine with degenerative changes, assigned a 20 percent 
disability evaluation; post-operative residuals of a fracture 
of the left ankle, assigned a 10 percent disability 
evaluation; traumatic arthritis of the right knee with 
degenerative changes, assigned a 10 percent disability 
evaluation; traumatic arthritis of the left knee with 
degenerative changes, assigned a 10 percent disability 
evaluation; and dysthymic disorder/obsessive compulsive 
disorder, assigned a 10 percent disability evaluation.  The 
combined service-connected disability rating was 50 percent, 
and the veteran was paid benefits at that rate from May 1997.  
The veteran did not pursue an appeal and no claims related to 
his periodic benefit payments were pending at the time of his 
death.  

In written arguments of July 2001, the representative argued 
that all potential benefits have not been considered and/or 
adequately adjudicated, especially in light of the Veterans 
Claims Assistance Act of 2000.  The representative alleged 
that the veteran had a claim for accrued benefits pending at 
the time of his death, but did not specifically identify the 
nature or subject of the claim.  He further argued, 
generally, that the appellant's claim for dependency and 
indemnity compensation has not been properly adjudicated. 

Accrued benefits are periodic monetary benefits to which the 
veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years which upon the veteran's death would be payable to his 
surviving spouse.  38 U.S.C.A. § 5121(a)(2)(A) (West 1991); 
see 38 C.F.R. § 3.1000(a)(1)(i) (2000).  In order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of death, 
or have been entitled to them under an existing rating or 
decision.  Jones v. West, 3 F.3d 1296 (1998) (reversing Jones 
v. Brown, 8 Vet. App. 558 (1996)).  

Accrued benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d 1236, 1242 (Fed. Cir. 1996) (holding that 
accrued benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C.A. § 5310).  

The Board has completed a thorough review of the claims 
folders and can identify no viable claim by the veteran that 
could be construed as a basis for an award of accrued 
benefits.  In February 1999 the veteran was provided a 
statement of the case on the denial of a claim for 
reimbursement of medical expenses incurred, but no timely 
appeal thereafter is of record.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (2000).  Furthermore, medical expenses are 
not periodic monetary benefits, and therefore cannot be the 
basis for an accrued benefits claim.  Gillis v. West, 11 Vet. 
App. 441 (1998)

A review of the three claims folders does not reveal any 
claim for service connection for any additional disability, 
as alleged by the representative, which was pending at the 
time of the veteran's death.  The previously established 
benefit decisions had become final and were not in dispute.  
The RO did not adjudicate any claim for accrued benefits when 
it considered the appellant's claim for death benefits (VA 
Form 21-534).  However, absent any possible pending claim, it 
is not apparent that any such action was necessary.  Absent 
further clarification from the appellant's representative, no 
action by the RO appears indicated.    

A claim for dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is implicitly for consideration within a 
claim for death benefits.  However, the appellant and her 
representative have not advanced any contentions which could 
be construed as raising such a claim.  While no specific 
consideration to a claim for benefits under 38 U.S.C.A. 
§ 1318 was set out in the rating action which denied service 
connection for the cause of death, there is no apparent legal 
basis for considering such a claim, since it would not have 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The veteran died within five years of his service discharge, 
and it is therefore impossible for a total rating to have 
been in effect for more than five years.  Since that is a 
basic prerequisite for consideration for benefits under 
38 U.S.C.A. § 1318, no remedial action by the RO on this 
matter appears necessary.  


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2001).  To establish service connection for the cause 
of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  

The veteran died in April 2000 at the age of 42.  The death 
certificate reflects that the immediate cause of death was 
mixed drug toxicity.  An autopsy was performed.  The report 
of the postmortem examination includes the opinion that the 
veteran died as a result of mixed drug toxicity.  The 
investigation showed the source of barbiturates and narcotics 
detected in his body fluids to be two old prescriptions for 
his wife.  It was also noted that he had been hospitalized in 
1996 for a near-fatal overdose of similar medication(s), and 
that he reportedly had made statements indicative of self-
destructive intent just prior to his death.  However, the 
death certificate concluded that the manner of death could 
not be determined.  That is, it could not be concluded that 
it was accidental, natural, a suicide, or a homicide.  

It is contended by the appellant and her representative that 
the veteran's death was a suicide, and the suicide was due to 
his service connected psychiatric disability.  It has been 
contended that a VA medical opinion should be obtained 
concerning what role, if any, the service-connected dysthymic 
disorder/obsessive-compulsive disorder had in causing the 
veteran's death.  

Service connection for a death by suicide is in order if the 
person, at the time of the suicide was so unsound mentally he 
did not realize the consequences of such an act, or was 
unable to resist such impulse.  The act of suicide is 
considered to be evidence of mental unsoundness.  Therefore, 
where no reasonably adequate motive for suicide is shown by 
the evidence, the act will be considered to have resulted 
from mental unsoundness.  In all instances, any reasonable 
doubt should be resolved favorably to support a finding of 
service connection.  38 C.F.R. § 3.302.  

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)] redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The claims folders contain a wealth of clinical records, both 
VA and outpatient, regarding the veteran's symptoms for years 
prior to his death, including extensive records regarding the 
veteran's hospitalization in September 1996, at St. Patrick 
Hospital, as referenced in the postmortem report, and data 
supplied by the veteran's licensed psychologist-
neuropsychologist.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that further development of this claim under the VCAA is 
warranted in accordance with the provisions of the law and 
regulations.  

In general, the VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but as here indicates that the established event may be 
associated with service-connected disability.  

Inasmuch as it is the judgment of the Board that the 
veteran's records should be referred to an appropriate 
medical specialist for an opinion, the case is REMANDED to 
the RO for that action:

The RO should submit the veteran's entire 
claims folders for review by a VA 
psychiatrist.  The physician should be 
requested to review such records and 
provide an opinion concerning whether it 
was at least as likely as not that the 
service-connected dysthymic 
disorder/obsessive compulsive disorder 
materially and substantially contributed 
to cause the veteran's death, giving full 
consideration to the provisions of 
38 C.F.R. § 3.302, as set out above.    

If the claim remains denied, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  The 
appellant and her representative should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  

The appellant need take no action unless she receives further 
notice.  The purpose of this REMAND is to procure clarifying 
data and to provide due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

